

115 HRES 167 IH: Supporting the designation of the week of February 26 to March 4, 2017, as “National Spinal CSF Leak Awareness Week”.
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 167IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Cartwright (for himself and Ms. Norton) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the designation of the week of February 26 to March 4, 2017, as National Spinal CSF Leak Awareness Week.
	
 Whereas spinal cerebrospinal fluid (CSF) leak, also known as intracranial hypotension, is an important, disabling, underdiagnosed but treatable cause of new onset headache;
 Whereas cerebrospinal fluid (CSF) bathes and supports the brain and spinal cord; Whereas when the connective tissue known as dura that holds CSF in around the spinal cord has a hole or tear, the result is a loss of CSF volume;
 Whereas the most common symptom is a disabling positional headache that is worse when upright and improved when lying down;
 Whereas spinal CSF leaks may cause a wide range of symptoms and serious complications, including stroke, dementia, Parkinsonism, coma, and even death;
 Whereas the causes of spinal CSF leaks include those that arise from trauma or medical procedures, as well as those that occur spontaneously;
 Whereas the diagnosis is often missed or delayed due to low awareness by health care providers, contributing to additional suffering;
 Whereas the sensitivity of diagnostic imaging is currently inadequate to confirm the diagnosis and/or locate the leak in many cases, which impacts treatment options and outcomes;
 Whereas current treatment options are limited to epidural patching procedures and a range of neurosurgical procedures;
 Whereas the incidence and prevalence of this disorder has been challenging to study due to underdiagnosis;
 Whereas funding for research of this disorder is lacking; and Whereas greater awareness and understanding of this disorder are vital to ensure the diagnosis, treatment, and best possible outcomes for patients: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Spinal CSF Leak Awareness Week; and
 (2)recognizes the importance of understanding the impact of this disorder. 